Citation Nr: 1206550	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  07-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a recurrent left shoulder separation with mild incongruity of the glenohumeral joint, prior to January 18, 2011.

2.  Entitlement to a disability rating in excess of 30 percent for a recurrent left shoulder separation with mild incongruity of the glenohumeral joint, since January 18, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974. 

This appeal is before the Board of Veterans' Appeals (Board) from a rating decision dated in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The RO continued the 20 percent evaluation for the left shoulder disability.  

In December 2010, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon Remand, the AMC issued another decision in August 2011, increasing the rating for the left shoulder disability to 30 percent, effective January 18, 2011, the date of a VA examination.  The Veteran states he warrants a higher evaluation.  Thus, the appeal continues.


FINDINGS OF FACT

1.  Prior to January 18, 2011, recurrent left shoulder separation with mild incongruity of the glenohumeral joint was not manifested by limitation of motion or function of the minor arm to 25 degrees from the side or ankylosis.

2.  As of January 18, 2011, recurrent left shoulder separation with mild incongruity of the glenohumeral joint was not manifested by unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for recurrent left shoulder separation with mild incongruity of the glenohumeral joint prior to January 18, 2011, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2011). 

2.  The criteria for an evaluation in excess of 30 percent for recurrent left shoulder separation with mild incongruity of the glenohumeral joint as of January 18, 2011, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in November 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter notified the Veteran of the type of evidence necessary to substantiate a claim for an increased rating.  In a September 2008 letter, which is after the rating decision on appeal, VA informed the Veteran of how disability evaluations and effective dates are assigned.  The RO readjudicated the issue in October 2008 and August 2011 supplemental statements of the case.  Thus, any timing error was harmless and not prejudicial to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

As to duty to assist, VA obtained VA treatment records and provided the Veteran with a VA examination.  

In December 2010, the Board remanded the claim for additional development and adjudicative action.  It requested that the Veteran be provided another VA examination, where the examiner would review the claims file, note in the examination report that the claims file had been reviewed, provide any necessary testing, include a discussion about the ranges of motion of the left shoulder, discuss whether the Veteran had any incapacitating episodes or hospitalizations, and state whether the left shoulder is manifested by weakened movement, excess fatigability, incoordination, or pain and, if so, whether there is additional loss of range of motion as a result of these symptoms.

The January 2011 VA examination report shows that the examiner reviewed the claims file and indicated in the report that she had reviewed the claims file.  He reported the Veteran's ranges of motion of the left upper extremity and noted that he could not perform any additional testing because of the complaints of pain.  He addressed both whether the Veteran had any incapacitating episodes and whether he had been hospitalized.  The Board concludes that there has been substantial compliance with the Board's December 2010 remand instructions.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II.  Analysis

The Veteran contends that the severity of his service-connected left shoulder disability has worsened and that this decline warrants a higher disability evaluation.  The Board notes that the Veteran is right handed and that the left upper extremity is the Veteran's "minor arm."  See 38 C.F.R. § 4.69 (2011).

Service connection for a left shoulder separation was granted in a November 1976 rating decision and assigned a 10 percent evaluation under Diagnostic Code 5203.  In an August 2002 rating decision, the RO increased the evaluation to 20 percent under Diagnostic Code 5202.  The Veteran filed his current claim for increase in September 2005.  As noted above, in an August 2011 rating decision, the RO increased the disability evaluation to 30 percent under Diagnostic Code 5200, effective January 18, 2011, the date of a VA examination.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The present level of disability is of primary concern where, as here, an increase in an existing disability rating based on established entitlement to compensation is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  The RO has staged the Veteran's disability evaluations during the appeal period.  The Board agrees with the staged evaluations, which it will discuss in more detail below.  

The Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2011).  The factors of disability reside in the reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2011).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Diagnostic Code 5200 rates favorable ankylosis of the scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, as 20 percent for the minor upper extremity.  Intermediate ankylosis, between favorable and unfavorable, warrants a 30 percent rating.  Unfavorable ankylosis with abduction limited to 25 degrees is assigned a 40 percent rating.  38 C.F.R. § 4.71a.
Diagnostic Code 5201 assigns a 30 percent evaluation, the highest available schedular evaluation, for limitation of motion of the minor (non-dominant) arm to 25 degrees to the side.  A 20 percent evaluation is assigned for limitation of motion of the arm midway between side and shoulder level or if motion is limited to shoulder level.  

Under Diagnostic Code 5202, a 20 percent evaluation for the minor arm may be granted for four different conditions: (1) malunion of the humerus with moderate deformity; (2) malunion of the humerus with marked deformity; (3) recurrent dislocations of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; and (4) recurrent dislocations of the scapulo-humeral joint with frequent episodes and guarding of all arm movements.  A 40 percent rating is warranted for the minor extremity when there is fibrous union of the humerus, a 50 percent rating is warranted when there is nonunion (false flail joint) of the humerus and a 70 percent rating is warranted when there is loss of head (flail shoulder) of the humerus.  38 C.F.R. § 4.71a.

In cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating, while nonunion without loose movement warrants a 10 percent evaluation. Malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Normal range of motion for the shoulder is from 0 to 180 degrees on forward flexion and abduction, and from 0 to 90 degrees on internal and external rotation.  See 38 C.F.R. § 4.71a, Plate I (2011).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent prior to January 18, 2011 and against an evaluation in excess of 30 percent as of January 18, 2011 for the left shoulder disability.  The Board will address each evaluation separately.
A.  Prior to January 18, 2011

The Board finds that the evidence prior to January 18, 2011, does not support a finding that the disability is 30 percent disabling.  The Veteran is at the maximum evaluation he can obtain under Diagnostic Code 5202 based upon recurrent dislocations.  There is no competent evidence that he has an impairment of the humerus to warrant consideration under that criteria under Diagnostic Code 5202.  The same can be said about Diagnostic Code 5203.  The maximum evaluation under that Diagnostic Code is 20 percent.  Regardless, the Veteran does not have an impairment of the clavicle or scapula.  Additionally, the examiner did not diagnose the Veteran with ankylosis.  Thus, consideration of Diagnostic Code 5200 is not appropriate.

The Veteran's disability is most appropriately evaluated under Diagnostic Code 5201, which addresses limitation of motion of the arm.  At the December 2005 examination, the examiner stated that the Veteran was able to flex the arm to 90 degrees and had abduction to 80 degrees.  This means that the Veteran's limitation of motion was not to 25 degrees from the side, which means that an evaluation in excess of 20 percent is not warranted.  In fact, the Veteran's limitation of motion is not close to 25 degrees.  Thus, there is no basis to find that the symptoms more closely approximate the next higher evaluation.

As to consideration of the DeLuca factors, the examiner stated that when he performed additional range of motion, there was evidence of pain, easy fatigability, and a decrease in range of motion by 5 degrees.  This would put the Veteran's flexion at approximately 85 degrees and abduction at approximately 75 degrees.  The functional impairment does not rise to the level of the 30 percent evaluation.

At the time of this VA examination, the Veteran's complaints were not indicative of a severe disability.  For example, the Veteran reported that his daily activities were not limited because of the left shoulder disability.  He noted it affected his recreational activities.  He stated that since his release from military service, he had one or two dislocations of the shoulder joint.  He noted he had not had any dislocations in the last year. 
The Veteran has subsequently stated that he never reported such facts to the examiner and that the examiner did not perform range of motion testing because the Veteran was in so much pain.  The Board rejects this report by the Veteran.  In reading through the examination report, the clinical findings are consistent with the Veteran's report of symptoms at that time.  For example, the Veteran reported that he had had only one to two dislocations since service discharge.  He reported that the left shoulder disability did not impact his daily activities.  The examiner noted there was no atrophy of the left shoulder muscles.  This would mean that the Veteran was using his left shoulder, as opposed to his subsequent statements that he was unable to use his left shoulder.  The lack of atrophy refutes the Veteran's subsequent allegation of the inability to use his left shoulder.  

Additionally, the Board finds no reason to question the accuracy of the VA examiner's clinical findings or his report of what the Veteran stated at the examination.  In other words, it finds that there is no reason for the examiner to provide false clinical findings when performing an examination or to provide false statements reported by the Veteran.  Again, the Veteran's report of symptoms of no incapacitating episodes, no hospitalization, no dislocation in the last year, and only one to two dislocations in a 27-year period do not establish a severe disability.  The lack of evidence of atrophy of the left shoulder muscles, and the fact that the Veteran could flex to 90 degrees and abduct to 80 degrees is not indicative of the severe disability picture the Veteran presented in his substantive appeal.  The Board finds the Veteran's report of symptoms in the substantive appeal to be exaggerated.  Thus, his allegations of severe pain are rejected as not credible.  

Here, the clinical findings reported in the December 2005 VA examination report are indicative of no more than a 20 percent evaluation.  Thus, an evaluation in excess of 20 percent is denied prior to January 18, 2011.

B.  As of January 18, 2011

At the time of the January 2011 VA examination, the examiner reported that the Veteran was able to both flex and abduct the arm to 45 degrees.  The RO properly changed the Diagnostic Code to 5200, which contemplates ankylosis.  It assigned an evaluation of 30 percent because the Veteran's limitation of abduction was between 25 degrees and 60 degrees.  The Board finds that the preponderance of the evidence is against the award of a higher evaluation.  The next higher evaluation (40 percent) contemplates ankylosis with abduction to 25 degrees.  The Veteran had 45 degrees of abduction, which does not rise to the level of the 40 percent evaluation.

The Board notes that the examiner was unable to perform any additional range of motion exercises because the Veteran refused to allow such motion.  As a result of the Board's finding above that the Veteran's subsequent accusations that the December 2005 examiner provided false information were not credible, the credibility determination also applies to the Veteran's behavior during the January 2011 examination.  In other words, the Board accords the Veteran's statements and behavior during the examination lessened probative value.  There, the Veteran reported having three to four dislocations on a weekly basis.  The Board finds such statement not credible.  In December 2005, the Veteran reported having one to two dislocations since service discharge (a period of approximately 30 years) and noted he had had no dislocations in the last year.  Now the Veteran was reporting that he had three to four dislocations a week.  That fact does not ring true, and the Board will reject it.  

In reading through the examination report, the Board finds that the Veteran was essentially refusing to cooperate during the examination.  Without any objective evidence that the Veteran was limited to abduction to 25 degrees or less, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent.  Additionally, there is no competent evidence that the Veteran has unfavorable ankylosis of the scapulohumeral joint, which is contemplated by the 40 percent evaluation.

In reaching the conclusions that evaluations in excess of 20 percent and 30 percent are not warranted during the applicable period, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  However, because the preponderance of the evidence is against the claims for increase, this doctrine is not applicable.
C.  Extraschedular Consideration

In the Veteran's August 2007 substantive appeal, he attached a copy of his Social Security earnings to show that his earning capacity had diminished over the years due to his service-connected disabilities.  The attached document showed no earnings for 2004 and 2005.  Thus, he alleged there was evidence of marked interference with employment.  

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected left shoulder disability.  The evidence fails to demonstrate that the Veteran's left shoulder symptomatology is of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the limitation of motion the Veteran experiences due to his reported symptoms is contemplated under the rating criteria for evaluating limitation of motion of the arm.  Specifically, the 20 percent evaluation contemplates limitation of motion of the upper extremity of between 26 degrees to shoulder level.  The Veteran's limitation of motion of the left upper extremity has fallen in between those ranges prior to January 2011.  As of January 2011, the Veteran's limitation of abduction has not been limited to 25 degrees and there is no evidence he has unfavorable ankylosis of the scapulohumeral articulation.  The Veteran's disability falls within the 20 percent and 30 percent evaluations currently assigned.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  See 38 C.F.R. § 3.321(b)(1). 

The Board notes that at the time of the December 2005 examination, the Veteran reported he was not working because he was on disability following a myocardial infarction one year ago.  The Board finds that this explains the decrease in earning capacity beginning in 2004.


ORDER

Entitlement to a disability rating in excess of 20 percent for a recurrent left shoulder separation with mild incongruity of the glenohumeral joint, prior to January 18, 2011 is denied.

Entitlement to a disability rating in excess of 30 percent for a recurrent left shoulder separation with mild incongruity of the glenohumeral joint, since January 18, 2011 is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


